OPINION

Per Curiam:

In this case the State failed to docket the record on appeal within the maximum time permitted by NRCP 73(g). It had secured a district court order extending the time within which to do so to a day not more than 90 days from the date of filing its notice of appeal. The record on appeal was finally filed with this court 23 days late. Because of this the respondent moved to dismiss the appeal. The State seeks to defeat the motion by the affidavit of a legal research assistant of the highway department, purporting to show excusable neglect. It appears from that affidavit that 88 days had passed without any action by the State to secure the record on appeal. Indeed, not even a designation of the contents of such record was filed (NRCP 75(a)), though this must be done promptly after the appeal is taken. The excuse offered for such neglect is the inexperience of the research assistant with appellate procedure, and his misreading of the plain language of NRCP 73(g). We do not consider that the excuse offered constitutes excusable neglect. Cf. McDowell v. Drake, 77 Nev. 136, 360 P.2d 257. The respondent’s motion to dismiss is granted.